Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) as follow:  Claim 1 recites limitations including: “a switch housing”, “a motor housing”, “a ceiling fan”, “a motor” and “a motor shaft”.  

First, it is unclear as to which entity/element is “switch housing” and “motor housing” belonging to? In other words, it is unclear whether the “switch housing” and “motor housing” (either or both) belong to the “ceiling fan” or to the “quick connect assembly kit”? 

Second, the respective structural relationships that exist between the “motor housing”, “motor” and “motor shaft”, are not clearly defined.

In addition, Claim 1 recites in lines 4 and 6 the following: “an upper mount secured to either the motor shaft or the motor housing” and “a lower mount secured to the switch housing”.  Based on above recited limitations, as best understood by Examiner, it appears that “motor shaft”, “motor housing” and “switch housing” are said to have claimed structural relationships with respect to upper mount and lower mount, respectively. However, “switch housing” and “motor shaft” and “motor housing” all appear to belong as external work pieces, which are outside the claimed scope of the quick connect assembly kit, and therefore do not qualify as claimed limitations. According to MPEP 2173.02, which recite in part “a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.”   
Based on above, Examiner submits that the inclusion of the above-discussed limitations render the boundaries of the protected subject matter not clearly delineated and the scope becomes unclear for claim 1.   
In addition, referring to MPEP 2115: which recites in part: “A claim is only limited by positively recited elements”   and   “Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”
By virtue of dependency upon base claim 1, dependent claims 2-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 13, 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20120178288, hereinafter referred to as “Smith”).

Regarding claim 1, Smith discloses a quick connect assembly kit for a ceiling fan (Figs 3-4,  quick mount system 100; Figs 2, 4 and  [0045] bottom assembly 300 including bottom plate 1 attached to device mounted such as ceiling fan) for mounting a switch housing and a motor housing (this part belongs to an intended use feature, see MPEP 2111.02, and does not appear to further limit the structure of the claimed quick , with the ceiling fan including a motor with a motor shaft, the quick connect assembly kit (Figs 3-4, 100) comprising: an upper mount (Fig. 1, top assembly 200) secured to either the motor shaft or the motor housing (NOTE: motor shaft and motor housing belong to external work pieces instead of claimed elements, this part belongs to an intended use feature, see MPEP 2111.02, and does not appear to further limit the structure of the claimed quick connect assembly kit), and the upper mount (200) including an upper plate (Fig. 1, top plate 2) having a first outer wall extending from the upper plate (Fig. 1, top plate 2 has a side wall extending downward around periphery thereof); a lower mount (Fig. 2, bottom assembly 300) secured to the switch housing ([0045] modular connector 4 in bottom assembly is connected to the circuit required by mounted device (circuit imply switch housing)) and including a lower plate (Fig. 2, bottom plate 1) having a second outer wall (bottom plate 1 has a side wall extending upward around periphery thereof with retaining pins 25) extending from the lower plate (1), complementary with the first outer wall (Figs 4 and 5, 200 and 300 combine together to form integrated flushed structure), and with at least one mount hole disposed in the second outer wall (Figs 2 and 6D, holes are formed in side wall of bottom plate 1 to allow retaining pins 25 to be fastened); and a fastener insertable through the mount hole (Figs 2 and 6D, retaining pins 25 inserted through holes); wherein the upper mount is insertable into the lower mount (Figs 1, 3, components of top assembly 200 including support pins 12, connector 3 are inserted into bottom assembly 300 at key slots 13, see also [0052]), and releasably attachable to the lower mount with the fastener ([0052] recites as follow: “The cam plate 10 with key slots 13 is located in and attached to the bottom assembly 300, for example, by retaining pins 25.”  .”  , “the tabs 11A, 11B also operate the cam plate 10 in such a manner that the support pins 12 on the top assembly 200 engage or disengage as desired with the key slots 13 on the cam plate 10”). 

Regarding claim 2, Smith discloses wherein the first outer wall extends from the upper plate substantially perpendicular to the upper plate (Figs 1 and 3, top plate 2 has a side wall extending downward perpendicularly around periphery thereof).

Regarding claim 3, Smith discloses wherein the second outer wall includes one or more lips extending from the second outer wall (Fig. 2, tabs 11A, 11B extends from side wall of bottom plate 1).

Regarding claim 4, Smith discloses wherein the first outer wall is rotatably receivable by the lips to mount the upper plate and the lower plate to one another (          Fig. 5, cam plate rotation directions shown, side wall of top plate 2 is rotatably received by tabs, [0052]: tabs 11A and 11B rotate the cam plate 10, “lock” and “release”).

Regarding claim 5, Smith discloses wherein the mount hole is aligned with at least one of the lips (Fig. 2 shows that at least one hole with retaining pin 25 (disposed near tab 11A) is aligned in a line to the tab 11B).

Regarding claims 6 and 18, Smith discloses wherein the second outer wall includes an insertion receptacle adapted to accept the fastener (under broadest reasonable interpretation standard, insertion receptacle can be the exterior opening region of the hole formed in side wall of bottom plate 1, and that retaining tab 25 (fastener) is inserted therethrough). 

Regarding claims 8 and 19, Smith discloses wherein the fastener, the insertion receptacle, and the mount hole comprise a pin-lock assembly (Figs 2 and 3, retaining pins 25, and the holes inserted thereof form pin-lock along with the cam plate, see [0052]).

Regarding claim 13, Smith discloses wherein the upper plate is mountable to the motor housing and the lower plate is mountable to the switch housing ([0052]: “the two assemblies 300, 200 are mechanically and electrically connected, thus mechanically connecting the appliance to the support; e.g., the ceiling fan to the ceiling”; [0045]: modular connector 4 in bottom assembly is connected to the circuit required by mounted device; [0060]: “The user then attaches the bottom assembly 300 to the device to be mounted (ceiling fan, etc.) via the special mounting bolts 17”; in addition, as best understood by Examiner, this appears to be an intended use feature and does not appear to further limit the structure).

Regarding claim 17, Smith discloses a ceiling fan quick connect assembly kit comprising: a motor; a ceiling fan blade rotatable by the motor (Figs 3-4,  quick mount system 100; Figs 2, 4 and  [0045] bottom assembly 300 including bottom plate 1 attached to device mounted such as ceiling fan, which inherently would be rotated by a ; an upper mount including an upper plate having a first outer wall extending from the upper plate (Fig. 1, top plate 2 has a side wall extending downward around periphery thereof); a lower mount including a lower plate having a second outer wall extending from the lower plate (Fig. 2, bottom plate 1 has a side wall extending upward around periphery thereof with retaining pins 25), complementary with the first outer wall (Figs 4 and 5, 200 and 300 combine together to form integrated flushed structure), and with at least one mount hole disposed in the second outer wall (Figs 2 and 6D, holes are formed in side wall of bottom plate 1 to allow retaining pins 25 to be fastened); and a fastener insertable through the mount hole (Figs 2 and 6D, retaining pins 25 inserted through holes); wherein the upper mount is insertable into the lower mount (Figs 1, 3, components of top assembly 200 including support pins 12, connector 3 are inserted into bottom assembly 300 at key slots 13, see also [0052]) and releasably attachable to the lower mount with the fastener ([0052] recites as follow: “The cam plate 10 with key slots 13 is located in and attached to the bottom assembly 300, for example, by retaining pins 25.”  and  “In the locked position, the cam plate 10 is positioned in such manner to ensure that the support pins 12 are tightly engaged and locked into the key slots 13 and, therefore, the top assembly 200 and bottom assembly 300 remain securely engaged.”  , “the tabs 11A, 11B also operate the cam plate 10 in such a manner that the support pins 12 on the top assembly 200 engage or disengage as desired with the key slots 13 on the cam plate 10”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120178288, hereinafter referred to as “Smith”) in view of Noble (SG 193219A1, hereinafter referred to as “Noble”). 
Regarding claim 11. Smith fails to disclose the quick connect assembly kit of claim 1 further comprising a gasket disposed between the upper mount and the lower mount.  
However, Smith as modified by Noble teaches further comprising a gasket disposed between the upper mount and the lower mount (Noble teaches a ceiling fan further comprising a gasket disposed between two adjacent mounting component surfaces; Fig. 3A, gasket 320, specification in page 8, line 17-21 describes a thin silicon rubber gasket 320 sealing the interface between the blade 10 upper surface, the blade mount web upper surface 331, and is held in place by the upper motor cover 15, Gasket 320 provides ingress protection against dust and water), while Smith discloses a top assembly 200 (upper mount) and a bottom assembly (lower mount), thus the combined teachings of Smith and Noble teaches that a gasket can be adapted to be disposed between the top and bottom assemblies of Smith so as to provide ingress protection against dust and water. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by Noble based on the rationale that adding a thin silicon rubber gasket is beneficial for providing ingress protection against dust and water and sealing interface of mounting surfaces as taught in page 8 lines 17-21 of Noble, therefore, one would be motivated or suggested to add such gasket between the upper mount and the lower mount so that no dust or water can penetrate therethrough. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120178288, hereinafter referred to as “Smith”)  in view of Lee (US 6520468, hereinafter referred to as “Lee”). 

Regarding claim 12, Smith fails to disclose wherein the upper plate includes a central aperture adapted to receive the motor shaft.
However, Lee teaches a suspension bracket for ceiling fan which has a central mount 2 with a bottom wall 2A that has an aperture 5 configured to receive the motor shaft 21 of the fan motor 20, as shown in main drawing thereof.  Meanwhile, Smith discloses the upper plate (2).  As a result, Smith modified by Lee teaches wherein the upper plate (top plate 2 of Smith) includes a central aperture (aperture 5 of Lee) adapted to receive the motor shaft (shaft 21 of Lee). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by Lee based on the rationale that by having part of the motor shaft of the fan motor to be received inside the top assembly and top plate of Smith, the overall height of the ceiling fan assembly can be thereby reduced, which is beneficial for indoor spaces that low ceiling height or clearance. 

Claim 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20120178288, hereinafter referred to as “Smith”).
Regarding claim 14, Smith discloses a quick connect assembly kit for a ceiling fan (Figs 3-4,  quick mount system 100; Figs 2, 4 and  [0045] bottom assembly 300 including bottom plate 1 attached to device mounted such as ceiling fan) comprising: an upper mount including an upper plate having a first outer wall extending from the upper plate (Fig. 1, top plate 2 has a side wall extending downward around periphery thereof); a lower mount including a lower plate having a second outer wall extending from the lower plate (Fig. 2, bottom plate 1 has a side wall extending upward around periphery thereof with retaining pins 25) complementary with the first outer wall (Figs 4 and 5, 200 and 300 combine together to form integrated flushed structure), and with at least one mount hole disposed in the second outer wall (Figs 2 and 6D, holes are formed in side wall of bottom plate 1 to allow retaining pins 25 to be fastened); and a fastener insertable through the mount hole (Figs 2 and 6D, retaining pin 25 inserted through holes); wherein the upper mount is releasably attachable to the lower mount with the fastener (Figs 1, 3, components of top assembly 200 including support pins 12, connector 3 are inserted into bottom assembly 300 at key slots 13, [0052] recites as follow: “The cam plate 10 with key slots 13 is located in and attached to the bottom assembly 300, for example, by retaining pins 25.”  and  “In the locked position, the cam plate 10 is positioned in such manner to ensure that the support pins 12 are tightly engaged and locked into the key slots 13 and, therefore, the top assembly 200 and bottom assembly 300 remain securely engaged.”  , “the tabs 11A, 11B also operate the cam plate 10 in such a manner that the support pins 12 on the top assembly 200 engage or disengage as desired with the key slots 13 on the cam plate 10”). 
However, Smith fails to disclose wherein the upper mount is insertable into the lower mount with the first outer wall fitting within the second outer wall.
Nevertheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by enlarging diameter/size of the lower mount so that the upper mount can then be smaller in diameter/size and be insertable into the lower mounting with the first outer wall (being of wherein the upper mount is insertable into the lower mount with the first outer wall fitting within the second outer wall.

Regarding claim 15, Smith discloses wherein the second outer wall includes at least one lip extending from the outer wall (Fig. 2, tabs 11A, 11B extends from side wall of bottom plate 1).

Regarding claim 16, Smith discloses wherein the first outer wall is rotatably receivable by the at least one lip (Fig. 5, cam plate rotation directions shown, side wall of top plate 2 is rotatably received by tabs, [0052]: tabs 11A and 11B rotate the cam plate 10, “lock” and “release”).

Allowable Subject Matter
Claim(s) 7, 9, 10 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632                           

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632